MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       FILED
court except for the purpose of establishing                               Jan 30 2020, 10:07 am

the defense of res judicata, collateral                                         CLERK
estoppel, or the law of the case.                                           Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




APPELLANT PRO SE
Tiffany Boone
Syracuse, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tiffany Boone,                                            January 30, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JP-1823
        v.                                                Appeal from the Hamilton
                                                          Superior Court
Federico Ramirez,                                         The Honorable Jonathan M.
Appellee-Petitioner.                                      Brown, Judge
                                                          Trial Court Cause No.
                                                          29D02-1810-JP-1857



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020                    Page 1 of 16
                                           Case Summary
[1]   Tiffany Boone (“Mother”) and Federico Ramirez (“Father”) are the biological

      parents of A.R. (“Child”). Child was born on January 15, 2018. On August 1,

      2018, Father initiated proceedings to establish paternity and resolve issues

      relating to custody, visitation, and child support. After Father’s paternity was

      established, the juvenile court issued an order (1) indicating that Mother and

      Father would share joint legal and physical custody of Child; (2) setting forth a

      parenting time schedule; (3) establishing Father’s child support obligation,

      including an amount retroactive to the date paternity was established; (4)

      ordering Father to pay certain birth-related expenses; (5) establishing the

      Child’s last name as Ramirez; (6) rejecting Father’s request to find Mother in

      contempt; and (7) ordering Mother to pay $12,000.00 of Father’s attorney’s

      fees. Mother challenges portions of this order on appeal. We affirm.



                            Facts and Procedural History
[2]   Child was born on January 15, 2018. In or about early-April 2018, Mother

      informed Father that he was the biological father of Child and began allowing

      Father to exercise parenting time with Child. On or about April 26, 2018,

      Father and Child submitted DNA for testing, the results of which revealed a

      99.9998% probability of paternity.




      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 2 of 16
[3]   On or about June 15, 2018, Mother’s partner, Tiffany Householder, filed an

      adoption petition in the juvenile court in Hamilton County.1 Father was not

      provided with notice of the adoption petition. Father filed a petition to

      establish paternity in the Elkhart Circuit Court on August 1, 2018. On August

      28, 2018, the Elkhart Circuit Court issued an order establishing Father as

      Child’s legal father and awarding Father “parenting time and temporary

      physical custody with [Child] each Saturday for a period of four (4) hours

      between 12:00 noon and 6:00 p.m.” Appellant’s App. Vol. II p. 29. The

      Elkhart County case was subsequently consolidated with the Hamilton County

      adoption case in the juvenile court. The juvenile court denied Mother’s request

      to set aside the August 28, 2018 paternity order after Father submitted the DNA

      test results indicating a “99.9998%” probability of paternity. Appellant’s App.

      Vol. II p. 51. At some point, Mother and Father agreed to increase Father’s

      parenting time to ten hours “every other alternating Saturday or Sunday from

      8:00 a.m. to 6:00 p.m.”


[4]   On July 8, 2019, the juvenile court issued its “Final Decree of Paternity.”

      Appellant’s App. Vol. II pp. 14–24. In this order, the juvenile court ordered

      that “Mother and Father shall share joint legal and joint physical custody” of




      1
        The record seems to indicate that each of the involved parties resided in Northern Indiana at the time the
      adoption petition was filed. It is unclear from the record why the adoption petition was filed in Hamilton
      County.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020                  Page 3 of 16
Child. Appellant’s App. Vol. II p. 17. With regard to parenting time, the

juvenile court ordered that


        23. Upon execution of this Order, Father shall exercise
        parenting time beginning July 13, 2019, and every other weekend
        thereafter, beginning on Saturdays at 9:00 a.m. and concluding
        Sundays at 6:00 p.m., and on Wednesday afternoons from 3:00
        p.m. - 6:00 p.m. and on Friday afternoons from 3:00 p.m. - 6:00
        p.m. Father shall have the opportunity to pick up [Child] from
        daycare earlier than 3:00 p.m. on Wednesday/Friday afternoons
        should his work schedule allow him to do so;

        24. Beginning January 3, 2020, Father shall exercise parenting
        time every other weekend, beginning on Friday afternoons no
        later than 6:00 p.m., and concluding Sundays at 6:00 p.m., and
        on Wednesday afternoons from 3:00 p.m. - 7:00 p.m. Father
        shall have the opportunity to pick up [Child] from daycare earlier
        than 3:00 p.m. should he be available to do so, as set forth in
        paragraph 23 above, and this applies to the Friday afternoon
        every other weekend pickups as well;

        25. … Holidays, special days, and extended parenting time
        shall occur pursuant to the [Indiana Parenting Time Guidelines]
        as appropriate for a child age 5 and up from the date this order is
        executed (including overnights), despite the fact the minor child
        is currently under the age of five (5)[.]


Appellant’s App. Vol. II pp. 18–19 (underlining in original). As for child

support, the juvenile court ordered that “the child support obligation is Two

Hundred Sixty Seven Dollars ($267.00) per week. Beginning on January 3,

2020, the child support obligation is Two Hundred Forty Three Dollars

($243.00) per week as Father will have more overnights with [Child].”

Appellant’s App. Vol. II p. 20. In addition,
Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 4 of 16
              Father shall pay directly to Mother, as retroactive child support,
              $267.00/week for 46 weeks, which totals the sum of $12,282.00.
              This amount reflects child support back to August 28, 2018, the
              date Father established paternity. Father shall pay Mother an
              additional $20.00/week towards the child support arrears, in
              addition to his basic child support obligation[.]


      Appellant’s App. Vol. II pp. 21–22. The juvenile court also (1) denied Father’s

      request to find Mother in contempt, (2) ordered Father to pay one-half of all

      medical bills associated with Child’s birth, (3) ordered that Mother and Father

      shall alternate the tax credit for Child, and (4) ordered Mother to pay

      $12,000.00 of Father’s attorney’s fees.



                                 Discussion and Decision
[5]   “Where, as here, the appellee has failed to submit a reply brief, we need not

      develop an argument on the appellee’s behalf.” Twin Lakes Reg’l Sewer Dist. v.

      Teumer, 992 N.E.2d 744, 746 (Ind. Ct. App. 2013) (citing Trinity Homes, LLC v.

      Fang, 848 N.E.2d 1065, 1068 (Ind. 2006). “Instead, we will reverse the trial

      court’s judgment if the appellant’s brief presents a case of prima facie error.” Id.

      at 746–47. “Prima facie error in this context means ‘at first sight, on first

      appearance, or on the face of it.’” Id. at 747 (quoting Trinity Homes, 848 N.E.2d

      at 1068). “We will affirm if the appellant is unable to meet this burden.” Id.


[6]   In appealing the juvenile court’s July 8, 2019 order, Mother appears before the

      court as a pro se litigant.




      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 5 of 16
              It is well settled that pro se litigants are held to the same legal
              standards as licensed attorneys. [Twin Lakes, 992 N.E.2d at 747.]
              This means that pro se litigants are bound to follow the
              established rules of procedure and must be prepared to accept the
              consequences of their failure to do so. Shepherd v. Truex, 819
N.E.2d 457, 463 (Ind. Ct. App. 2004). These consequences
              include waiver for failure to present cogent argument on appeal.
              Id. While we prefer to decide issues on the merits, where the
              appellant’s noncompliance with appellate rules is so substantial
              as to impede our consideration of the issues, we may deem the
              alleged errors waived. Perry v. Anonymous Physician 1, 25 N.E.3d
103, 105 n.1 (Ind. Ct. App. 2014), trans. denied (2015), cert. denied
              (2015). We will not become an “advocate for a party, or address
              arguments that are inappropriate or too poorly developed or
              expressed to be understood.” Id.


      Basic v. Amouri, 58 N.E.3d 980, 983–84 (Ind. Ct. App. 2016).


[7]   Mother’s appellate brief is deficient in numerous respects. Specifically, her

      statement of the case does not comply with Appellate Rule 46(A)(5), which

      indicates that this section shall “briefly describe the nature of the case, the

      course of the proceedings relevant to the issues presented for review, and the

      disposition of these issues by the trial court or Administrative Agency. Page

      references to the Record on appeal or Appendix are required in accordance with

      Rule 22(C).” Mother’s statement of the case does not refer to the record or

      appendix and includes only one sentence, which reads: “Appellant-

      Respondent, Tiffany Boone (Mother), appeals the trial court’s Order, FINAL

      DECREE OF PATERNITY.” Appellant’s Br. p. 4.




      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 6 of 16
[8]   Appellate Rule 46(A)(6) requires that a statement of the relevant facts “be

      supported by page references to the Record on Appeal or Appendix in

      accordance with Rule 22(C).” Mother has failed to comply with this subsection

      as her statement of the facts is completely devoid of any citation to specific

      pages in either the record or her appendix.


[9]   Finally, Mother’s argument section does not comply with Appellate Rule

      46(A)(8)(a), which provides that each argument must contain contentions

      supported by cogent reasoning and citation to relevant authority and relevant

      portions of the record. Mother raises four contentions on appeal. As the party

      with the burden of establishing error on appeal, Mother is required to cite

      pertinent authority and develop reasoned arguments supporting her

      contentions. See Basic, 58 N.E.3d at 985. Her brief, however, is completely

      devoid of citations to the record and largely devoid of citations to relevant

      authority supporting her allegations. While Mother refers to one case and a few

      statutes in connection to her first contention, she does not develop a cogent

      argument as to how these authorities support her argument. She additionally

      fails to cite to any relevant authority in connection to her other contentions.

      Despite these deficiencies, we will attempt to review the merits of each of

      Mother’s contentions.




      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 7 of 16
                                          I. Parenting Time
[10]   Mother takes issue with the portion of the juvenile court’s order relating to

       parenting time and custody, arguing that the order did not consider Child’s best

       interests.


               We initially observe that in all parenting time controversies,
               courts are required to give foremost consideration to the best
               interests of the child. Downey v. Muffley, 767 N.E.2d 1014, 1017
               (Ind. Ct. App. 2002). When reviewing a trial court’s
               determination of a parenting time issue, we grant latitude and
               deference to the trial court and will reverse only when the trial
               court abuses its discretion. Gomez v. Gomez, 887 N.E.2d 977, 981
               (Ind. Ct. App. 2008). An abuse of discretion occurs if the trial
               court’s decision is clearly against the logic and effect of the facts
               and circumstances before it. Id. If there is a rational basis for the
               trial court’s determination, then no abuse of discretion will be
               found. Downey, 767 N.E.2d at 1017. Therefore, on appeal, it is
               not enough that the evidence might support some other
               conclusion, but it must positively require the conclusion
               contended for by appellant before there is a basis for reversal.
               Duncan v. Duncan, 843 N.E.2d 966, 969 (Ind. Ct. App. 2006).
               Further, we may not reweigh the evidence or judge the credibility
               of the witnesses. Downey, 767 N.E.2d at 1017.


       In re Paternity of C.H., 936 N.E.2d 1270, 1273 (Ind. Ct. App. 2010).


[11]   In arguing that the juvenile court failed to consider Child’s best interests when

       awarding Father parenting time and joint custody, Mother stated her belief that

       Father did not act fast enough to establish his paternity, arguing that he “should

       have immediately taken legal action to gain rights to” Child after Mother

       informed him that he was Child’s biological father. Appellant’s Br. p. 15. The

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 8 of 16
       record reveals that Father initiated DNA testing within one month of Mother

       informing him that he was Child’s father and soon thereafter initiated legal

       proceedings to establish paternity. Furthermore, the juvenile court explicitly

       disagreed with Mother’s assertion that Father sat on his rights and waited too

       long before initiating paternity proceedings. Specifically, in its January 2, 2019

       order, the juvenile court found


               27. In the instant case, [Father] demonstrated his commitment
               by not taking matters into his own hands, but by seeking the
               assistance of the Court in order to establish paternity and
               parenting time with his child. Simply because [Householder] has
               denied him parenting time, does not mean he hasn’t taken steps
               to show his commitment to parenthood to this Court.

               …

               30. [Father] has not sat on his rights. He filed a paternity
               action to regain his parenting time with [Child]. The Indiana
               General Assembly favors the public policy of establishing
               paternity if a child is born out of wedlock. I.C. § 31-14-1-1.


       Appellant’s App. Vol. II pp. 58–59.


[12]   Mother also claims that the juvenile court failed to consider known

       communication issues between her and Father, including disagreements

       relating to the location of Child’s daycare facility, Mother’s wish to relocate to a

       house located less than thirty minutes from where she had been living, and

       Father’s alleged hesitation to change weekends with Mother. Contrary to

       Mother’s claim, the juvenile court’s July 8, 2019 order indicates that the court

       considered the alleged communication issues.
       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 9 of 16
[13]   The parenting time ordered by the juvenile court reflects an increase on the

       amount of parenting time previously agreed to by Mother and Father. Mother

       claims that she believes that this increased parenting time will negatively impact

       Child’s growth because it has caused a disruption of Child’s routine and

       schedule. Mother specifically takes issue with the fact that the juvenile court

       awarded Father overnight visitation with Child. While the increased parenting

       time and overnight visitation may result in a brief adjustment period for all

       involved, Mother has failed to point to any evidence to support her claim that

       the increased parenting time with Father is not in Child’s best interest.


[14]   Given the record before us on appeal, we cannot say that the juvenile court

       abused its discretion in awarding Father joint custody of or increased parenting

       time with Child. Mother’s claims relating to the custody and parenting time

       issues amount to a request to reweigh the evidence, which we will not do. See

       In re C.H., 936 N.E.2d at 1273.


                                           II. Child Support
[15]   Mother also takes issue with the portion of the juvenile court’s order relating to

       Father’s child-support obligation. “The paramount concern of a court in any

       case involving child support must be focused on the best interests of the child.”

       Ward v. Ward, 763 N.E.2d 480, 482 (Ind. Ct. App. 2002). “A trial court’s

       calculation of child support is presumptively valid.” Young v. Young, 891 N.E.2d
1045, 1047 (Ind. 2008). “We will reverse a trial court’s decision in child support

       matters only if it is clearly erroneous or contrary to law.” Id. “A decision is


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 10 of 16
       clearly erroneous if it is clearly against the logic and effect of the facts and

       circumstances that were before the trial court.” Id.


[16]   Mother asserts that the juvenile court erred in ordering that Father’s retroactive

       child-support obligation date back to the date that his paternity was formally

       established by the Elkhart Circuit Court. Although the DNA testing proving

       that Father is Child’s biological father was completed on May 1, 2018, the

       Elkhart Circuit Court did not formally establish Father’s paternity until August

       24, 2018. Mother cites to no case law indicating that the juvenile court should

       have applied the May 1, 2018 test-completion date in imposing Father’s

       retroactive child-support obligation instead of the date the court formally

       established paternity. We cannot say that the juvenile court erred in this regard.


[17]   Mother also asserts that the juvenile court “has abused its discretion in allowing

       Father to pay his retroactive child support obligation of $12,282.00 over a 46-

       week period, leaving Father in a continuing cycle of being 46 weeks behind in

       current child support at all times.” Appellant’s Br. p. 22. Mother, however,

       seems to misunderstand the juvenile court’s order. The juvenile court found

       that Father’s child-support obligation commenced upon the establishment of

       paternity and, as a result, he was in arrears for a forty-six-week period, i.e., the

       time between the establishment of paternity and the entry of the juvenile court’s

       final order. The juvenile court further determined that the arrearage for that

       period equaled $12,282.00. Contrary to Mother’s assertion, however, the

       juvenile court did not order that Father would pay off this amount in a manner

       that would leave him continually behind in child support. Instead, it ordered

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 11 of 16
       him to pay an additional $20 per week, on top of his current obligation, to be

       applied towards the arrearage. Mother argues that the juvenile court should

       have ordered Father to pay the entire $12,282.00 retroactive child support

       obligation “within 60 days.” Appellant’s Br. p. 22. Mother, however, has

       pointed to nothing in the record to suggest that such was possible, let alone to

       establish that the juvenile court erred by failing to order Father to do so.


[18]   Mother also requests that we “review the weekly amount of child support to be

       paid to Mother.” Appellant’s Br. p. 22. In making this request, Mother does

       not point to any alleged error by the juvenile court or cite to any authority

       suggesting that the juvenile court erred in setting Father’s child-support

       obligation. We therefore conclude that Mother has waived her challenge to the

       amount of Father’s weekly child support obligation. See Basic, 58 N.E.3d at

       984.


                                          III. Name Change
[19]   Mother contends that the juvenile court abused its discretion in granting

       Father’s petition to change Child’s surname from Boone to Ramirez.


               A biological father seeking to obtain a name change of his
               nonmarital child bears the burden of persuading the trial court
               that the change is in the child’s best interests. Petersen v. Burton,
               871 N.E.2d 1025, 1029 (Ind. Ct. App. 2007). Absent evidence of
               the child’s best interests, the father is not entitled to obtain a
               name change. J.T. v. S.W. (In re Paternity of Tibbitts), 668 N.E.2d
1266, 1267–68 (Ind. Ct. App. 1996), trans. denied. We review the
               trial court’s order in such cases under an abuse of discretion
               standard. In re Paternity of M.O.B., 627 N.E.2d 1317, 1318 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 12 of 16
               Ct. App. 1994) (citation omitted). A trial court abuses its
               discretion when its decision is against the logic and effect of the
               facts and circumstances before the court or is contrary to law.
               Petersen, 871 N.E.2d at 1028.


       C.B. v. B.W., 985 N.E.2d 340, 343 (Ind. Ct. App. 2013).


[20]   Mother claims that changing Child’s surname to Ramirez would require that

       certain identification and legal documents be changed to reflect Child’s new

       surname. She suggests that the juvenile court should have instead ordered that

       Child’s surname be changed to Boone-Ramirez, to reflect his connection to

       both parents. Mother claims, without providing any citations to supporting

       authority, that such a change would not require similar changes to

       identification and legal documents as changing Child’s surname to Ramirez.

       Mother has failed to establish that the change of Child’s surname ordered by the

       juvenile court will result in any detriment to the Child or that the juvenile court

       abused its discretion by finding that the name change was in Child’s best

       interests.


                                         IV. Attorney’s Fees
[21]   Mother also takes issue with the portion of the juvenile court’s order that she

       pay $12,000.00 of Father’s attorney’s fees. Indiana Code section 31-14-18-

       2(a)(2) provides that a juvenile court “may order a party to pay … a reasonable

       amount for attorney’s fees.”


               In making such an award, the court must consider the parties’
               resources, their economic conditions, their respective earning

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 13 of 16
               abilities, and other factors that bear on the reasonableness of the
               award. In re Paternity of S.A.M., 85 N.E.3d 879, 890 (Ind. Ct.
               App. 2017); G.G.B.W. v. S.W., 80 N.E.3d 264, 272 (Ind. Ct. App.
               2017), trans. denied. The court may also consider any misconduct
               by one party that causes the other party to directly incur fees.
               S.A.M., 85 N.E.3d at 890; G.G.B.W., 80 N.E.3d at 272.
               Moreover, when one party is in a superior position to pay fees
               over the other party, an award of attorney’s fees is proper.
               G.G.B.W., 80 N.E.3d at 272.


       Benefiel v. Stalker, 119 N.E.3d 1133, 1136 (Ind. Ct. App. 2019). “We review a

       trial court’s decision to award or deny attorney fees for an abuse of discretion.”

       S.A.M., 85 N.E.3d at 890. “An abuse of discretion occurs when the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court or if the court has misinterpreted the law.” G.G.B.W., 80
N.E.3d at 272.


[22]   In this case, Mother claims that the juvenile court abused its discretion by

       ordering her to pay Father’s attorney’s fees because the court did not find her in

       contempt and “gave no reason as to why Father has been awarded $12,000.00

       in attorney fees.” Appellant’s Br. p. 24. We disagree.


[23]   On January 2, 2019, the juvenile court issued an order which discussed

       Mother’s request to set aside the August 28, 2018 paternity determination and

       Father’s standing to contest Householder’s adoption petition. While the order

       indicated that it was taking Father’s request for attorney’s fees under

       advisement pending resolution of the case, it outlined misconduct by Mother

       and Householder, providing, in relevant part, as follows:

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 14 of 16
        19. Specifically, in rhetorical paragraph 5 of the Petition for
        Adoption filed under this cause, [Householder] states under oath
        “there is not an acknowledged putative father.” That statement
        is not disputed. However, [Householder] went on to state under
        oath in the same paragraph “the mother of the child having not
        disclosed the identity or whereabouts of the father of the child,
        but that the child were [sic] conceived in the State of Indiana.”
        The additional clauses are either patently false or not personally
        known to the affiant. [Father] testified he met [Householder] at
        one of his parenting time exchanges with the child, when he was
        permitted to leave with the child with [Mother’s] blessing.
        Further, [Householder] could only know where the child was
        conceived based upon hearsay from [Mother] (unless she was
        present for conception and no evidence was presented to the
        Court on this issue by any of the parties).

        20. Based upon the evidence that [Householder] knew
        [Father] was the father of the child, the Court finds her statement
        in rhetorical paragraph 5 of the Petition for Adoption to be false
        and misleading. Based upon the Court’s observations of [Mother
        and Householder], and the evidence presented, the Court has
        concerns about the contents of the petition for adoption and finds
        Householder and [Mother] lack credibility.

        …

        28. [Mother and Householder] have effectuated a fraud upon
        this Court with the filing of the petition for adoption with their
        lack of disclosure. [Mother and Householder] have made a
        material misrepresentation to this Court by claiming another
        man may be the biological father of the child when they knew or
        should have known such a statement was false, particularly in
        light of the fact [that Mother] was aware of the DNA test that
        [Father] submitted to the Elkhart Circuit Court in order to obtain
        his paternity decree.

        …

Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 15 of 16
               33. This Court acknowledges that notice was not required to
               be given to [Father] for the adoption proceeding, yet it is
               [Mother’s] argument she did not get proper notice herself in
               order to contest the paternity action properly. [Mother and
               Householder’s] manner of litigating is either dishonest or in bad
               faith, and not in the best interests of the minor child. There is a
               certain degree of irony in that [Mother] is seeking equitable relief
               from this Court with regards to the August 28, 2018 judgment,
               but one must do equity to receive equity.


       Appellant’s App. Vol. II pp. 56–61 (emphasis omitted). When read together,

       the juvenile court’s January 2 and July 8, 2019 orders provide an explanation

       for the award. Given the juvenile court’s determination that Mother lacked

       credibility, effectuated a fraud on the court, and her “manner of litigating is

       either dishonest or in bad faith, and not in the best interests of [Child],”

       Appellant’s App. Vol. II p. 59, we cannot say that the juvenile court abused its

       discretion in ordering Mother to pay $12,000.00 of Father’s attorney’s fees.


[24]   The judgment of the juvenile court is affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1823 | January 30, 2020   Page 16 of 16